Exhibit 99.1 Forex International Trading Corp. Reports Monthly Metrics of Triple 8 Limited NEW YORK, Jun 06, 2011 (BUSINESS WIRE) Forex International Trading Corp. (the "Company") (OTCBB:FXIT), today highlighted the significant accomplishments achieved by Triple 8 Limited ("Triple"), which is approximately 50% owned by the Company, its May 2011 performance include: May 2011 Triple 8 Ltd - May 2011 Month over Month Year over Year (Increase/Decrease) (Increase/Decrease) Trading Volume (1) 8 % 68 % Trades per Month 21
